NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILLIS J. FOSTER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2124
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Fredrick R. Hardt,
Judge.

Willis J. Foster, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Mendenhall

v. State, 48 So. 3d 740 (Fla. 2010); Johnson v. State, 149 So. 3d 727 (Fla. 5th DCA

2014); Flowers v. State, 69 So. 3d 1042 (Fla. 1st DCA 2011).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.